Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-26 are directed to a wireless communication device which is an apparatus.  However, the claimed apparatus lacks any structural limitations.  Thus, the scope of the claimed apparatus is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-14 and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2018/0103398 A1, effective filing date of 7/18/2013).
Jung teaches the UE transmitting a power preference indication to the network node in order to optimize the UE’s configuration in paragraphs 0210-0211.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
Claim 1 (currently amended): A method performed in a wireless communication device for improving performance, wherein the wireless communication device operates in a wireless communication network and is served by a network node (Jung’s UE provides UE-originated indication to the network node to improve performance in Figure 13), the method comprising: 
obtaining information on power consumption requirement and/or performance of certain carriers regarding at least one of path loss, load and interference (Interference based information in paragraph 0197 with optimized configuration in terms of UE power and UE performance in paragraph 0210); 
determining an indication parameter associated with preferences of the wireless communication device based on the obtained information (Power preference indication used for optimized configuration in paragraph 0211); 
sending the indication parameter to the network node (Power preference indication transmitted to the network in paragraph 0210); and 
receiving  signals from the network node with allocated radio resources configured by the network node based on the indication parameter (UE receives the configured parameter associated with the power preference indication in paragraph 0211).


Claim 11 (currently amended): The method according to claim 1, wherein the indication parameter is sent to the network node in a RRC connection request (UE-originated indication configuration may be included in the RRC connection configuration message in paragraph 0215).

Claim 12 (currently amended): The method according to claim 1, wherein the indication parameter is sent to the network node by a separate signaling from the wireless communication device to the network node (UE-originated indication as a separate signaling S1321 from the UE to the network node in Figure 13) . 

Claim 13 (currently amended): The method according to claim 1 further comprising 
disconnecting from the network node (RRC connection reconfiguration S610 in Figure 6 where reconfiguration includes establish/modify/release RBs in paragraph 0078); 
reconnecting to the network node (RRC connection reconfiguration complete S620 in Figure 6 where reconfiguration includes establish/modify/release RBs in paragraph 0078); 
sending the indication parameter associated with preferences of the wireless communication device to the network node (Power preference indication transmitted to the network in paragraph 0210); and 
receiving signals from the network node  with allocated radio resources configured by the network node based on the indication parameter (UE receives the configured parameter associated with the power preference indication in paragraph 0211).

Claim 14 (currently amended): A wireless communication device for improving performance, wherein the wireless communication device operates in a wireless communication network and served by a network node (Jung’s UE provides UE-originated indication to the network node to improve performance in Figure 13), the wireless communication device is configured to: 
obtain information on power consumption requirement and/or performance of certain carriers regarding at least one of path loss, load and interference (Interference based information in paragraph 0197 with optimized configuration in terms of UE power and UE performance in paragraph 0210); 
determine an indication parameter associated with preferences of the wireless communication device based on the obtained information (Power preference indication used for optimized configuration in paragraph 0211); 
sending the indication parameter to the network node (Power preference indication transmitted to the network in paragraph 0210) ; and 
receive signals from the network node with allocated radio resources configured by the network node based on the indication parameter (UE receives the configured parameter associated with the power preference indication in paragraph 0211).

Claim 24 (currently amended): The wireless communication device  according to claim 14, wherein the wireless communication device is configured to send the indication parameter to the network node by being configured to send the indication parameter to the network node in a RRC connection request (UE-originated indication configuration may be included in the RRC connection configuration message in paragraph 0215).

Claim 25 (currently amended): The wireless communication device according to claim 14, wherein the wireless communication device is configured to send the indication parameter to the network node by being configured to send the indication parameter to the network node by a separate signaling from the wireless communication device to the network node (UE-originated indication as a separate signaling S1321 from the UE to the network node in Figure 13).

Claim 26 (currently amended): The wireless communication device according to claim 14, is further configured to: 
disconnect from the network node (RRC connection reconfiguration S610 in Figure 6 where reconfiguration includes establish/modify/release RBs in paragraph 0078); 
reconnect to the network node (RRC connection reconfiguration complete S620 in Figure 6 where reconfiguration includes establish/modify/release RBs in paragraph 0078); 
send the indication parameter associated with preferences of the wireless communication device to the network node (Power preference indication transmitted to the network in paragraph 0210); and 
receive signals from the network node with allocated radio resources configured by the network node based on the indication parameter (UE receives the configured parameter associated with the power preference indication in paragraph 0211).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the further features of the method and device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        July 30, 2021